Citation Nr: 0112265	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-11 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran is not shown to have bilateral hearing loss 
as defined by VA regulation.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991) (Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
This will be discussed in greater detail later in the 
decision.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000).  In addition, certain chronic 
diseases, such as organic diseases of the nervous system, 
including hearing loss, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2000) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000).

The veteran served on active duty from February 1943 to 
October 1945.  An Army Separation Qualification Record, dated 
in October 1945, listed the veteran's military occupation as 
an agent liaison.  This specialty was further described as 
requiring the veteran to drive a jeep carrying messages from 
the battery headquarters to battalion group.  He also carried 
officers to designated destinations on military missions.  
The veteran was responsible for carrying code messages and 
for the delivery of the messages to authorized persons.  He 
also drove trucks.  His Enlisted Record and Report of 
Separation Honorable Discharge also listed his military 
occupation as agent liaison and assignment to the 
Headquarters Battery of the 514th Field Artillery Battalion.

A review of the veteran's service medical records (SMRs) 
reflects that he had normal hearing at the time of his 
separation physical examination, dated in October 1945.  His 
hearing was measured as 15/15 according to a Whispered Voice 
Test.  There was no indication of any problems associated 
with his ears or hearing.  The remainder of the SMRs 
consisted of an entrance examination and several dental 
records.

The veteran submitted his current formal claim in May 1999.  
He listed no sources of treatment, in service or after, and 
did not list any names of persons that would be familiar with 
his claimed hearing loss.

The RO contacted the veteran in June 1999 and informed him 
that he needed to provide evidence to show that his claimed 
condition was incurred in or aggravated by his military 
service and had existed continuously since that time.  The 
veteran was also advised of a number of different types of 
evidence he could submit to support his claim.  These 
included: dates and locations of treatment in service; 
statements from persons who knew him in service and had 
personal knowledge of any disability he may have had on 
active duty, records and statements from service medical 
personnel, employment physical examinations, medical evidence 
from sources that had treated him since service, pharmacy 
prescription records or insurance or employment examination 
reports.  He was advised to furnish such evidence by August 
1999 or approximately 60 days after the notice.  

The veteran's claim was denied as not well grounded in August 
1999.  The basis for the denial was that the veteran had not 
submitted any objective evidence to show that he had any type 
of a hearing loss.  

The veteran was provided a statement of the case (SOC) in 
October 1999, which explained that the appellant needed to 
submit evidence of a current disability and that it was 
possibly related to service.  The veteran was advised that he 
had not submitted evidence to satisfy either condition.  

The veteran and his spouse testified at a hearing at the RO 
in November 1999.  He said that he served in an artillery 
unit that had engaged in intensive firing over a five to six 
month period.  He said he was asking for a presumption that 
he had a hearing loss because of his exposure to the 
artillery fire.  He also said that he did not have "bad" 
hearing at the time he got out of service but it had 
developed over the years.  The veteran said that he was 
relying on common sense to conclude that his claimed hearing 
loss was related to his exposure to noise in service, as he 
had no other type of exposure after service.  The veteran 
stated that he had been currently diagnosed with a hearing 
loss from a private audiologist.  However, he did not provide 
any information as to when this occurred and did not identify 
the audiologist.  The veteran further stated that the 
audiologist thought the hearing loss was noise induced but 
had not had offered an opinion as to whether or not it was 
related to service.  The veteran was asked if he could obtain 
an opinion from the audiologist to support his claim and he 
said he would try.  A decision was to be deferred for a 
period of time pending the veteran's submission.  The 
veteran's spouse testified that she did not observe a hearing 
loss in the appellant when he first got out of service.  She 
did say that the veteran told her that he slept near a cannon 
for three months and was not issued any hearing protection.  
The veteran further testified that he had not been exposed to 
any other source of acoustic trauma since service.  

The hearing officer issued a supplemental statement of the 
case (SSOC) in December 1999.  The SSOC continued the denial 
of the veteran's claim.  It was noted that the veteran was to 
provide evidence from his private audiologist and had not 
done so.  

The veteran submitted his substantive appeal in June 2000.  
He did not make any reference to any outstanding evidence 
that may be available to support his claim.  The veteran's 
representative submitted additional argument in support of 
the veteran's claim.  However, no source of additional 
evidence was identified and no reference was made to the 
existence of a private audiologist report.

In reviewing the evidence, the Board finds that the veteran 
does not meet the criteria necessary to establish service 
connection for bilateral hearing loss.  The veteran has 
alleged that he currently suffers from a hearing loss.  
However, he has presented no objective evidence that he has 
been diagnosed with a hearing loss.  

The veteran was requested to provide, or identify potential 
sources of evidence to support his claim by way of the RO 
letter dated in June 1999.  The veteran did not respond to 
the letter.  At his November 1999 hearing, he said that he 
had been diagnosed with a hearing loss by an audiologist.  
However, he never identified the audiologist or stated when 
the assessment was made.  The veteran was requested to obtain 
evidence from the audiologist and has yet to provide the 
requested evidence.  Moreover, the veteran has not identified 
the audiologist or requested that VA assist in obtaining the 
records.

The veteran has been informed in the rating decision, SOC and 
SSOC that he needs to provide evidence of a bilateral hearing 
loss.  He has not done so.  The only evidence he has offered 
in support of his claim are his own lay statements, and the 
testimony of his spouse.  The Board notes that the veteran is 
capable of presenting lay evidence regarding the symptoms of 
his claimed hearing loss.  However, where, as here, a medical 
opinion is required to diagnose the condition and to provide 
a nexus to service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no evidence of a current 
disability and where there is no disability, service 
connection cannot be established.

The Board notes that the claim, at this point, does not 
involve an issue of whether or not the veteran was exposed to 
acoustic trauma in service.  Service connection for this 
disability first requires a claimant to satisfy the criteria 
found at 38 C.F.R. § 3.385.  The evidence of record does not 
satisfy that criteria.

In evaluating these claims, the Board has considered for 
application 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 
3.304(d) (2000), which provides for proof of a claim by 
satisfactory lay, or other evidence, for combat veterans, 
under certain conditions.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  In this case, it is not clear that the 
veteran served in combat based on the information contained 
in the Separation Qualification Record.  However, even 
assuming arguendo that the veteran was subjected to acoustic 
trauma in service as a result of combat, the question is not 
whether the appellant was exposed to acoustic trauma, but 
whether he has a current disability that is related to that 
exposure in service.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that 38 U.S.C.A. 
1154(b) does not alter the fundamental requirement of a 
medical nexus to service or diagnosis of a current 
disability.  See Arms v. West, 12 Vet. App. 188, 195 (1999); 
see also Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  As 
noted previously, the veteran has not provided any evidence 
of a current diagnosis of hearing loss.  Accordingly, his 
claim must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for bilateral hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, 
§ 4, (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102 (2000).

In regard to the VCAA, the Board notes that Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), requires 
consideration of whether a previous version, or the change in 
law, is more favorable to the veteran.  The VCAA eliminates 
the requirement to submit a well-grounded claim, and 
represents a codification of the duty to assist and provide 
notification to a claimant that is more favorable to the 
veteran.

In this case, there is no indication of any missing SMRs.  
Further, while the veteran has claimed he was diagnosed with 
a hearing loss by an audiologist, he has failed to provide 
any documentation of the diagnosis, or identify the 
audiologist.  He has not requested that VA assist him in 
obtaining evidence from the audiologist.  The Court has long 
held that the duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hurd v. 
West, 13 Vet. App. 449, 452 (2000).  The VA has attempted to 
assist the veteran in identifying what types of evidence are 
needed to support his claim and possible sources for the 
evidence.  The veteran has said there may be evidence to 
support his claim but has failed to produce it or identify 
the source.  Without further action by the veteran to either 
produce the evidence or identify its source so that VA may 
request it, there is nothing further that can be done to 
assist the appellant in this regard.

In light of the absence of a diagnosed disability, there is 
no duty to afford the veteran with a VA examination.  The 
VCAA provides that a VA examination should be provided when 
such an examination is necessary to make a decision in a 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A(d)(1).  The VCAA further 
provides that the examination will be provided when the 
evidence of record contains competent evidence of a current 
disability and indicates that the disability or symptoms may 
be associated with the claimant's military service but that 
there is not sufficient medical evidence to make a decision.  
Id, (to be codified at 38 U.S.C. § 5103A(d)(2)(A)-(C).  As 
noted previously, there is no competent evidence of a current 
disability involving hearing loss.  The Board finds that 
there is no further duty to assist the veteran.

In regard to notification, the veteran was informed of the 
elements necessary to establish a well-grounded claim, and 
thus, service connection, in August 1999.  The October 1999 
statement of the case provided a discussion of the pertinent 
laws and regulations and again addressed the evidence and why 
it did not support the veteran's claim.

Upon review of the claims file, the Board is satisfied that 
the veteran was provided full assistance in the development 
of his claim and notice of VA actions as contemplated under 
the VCAA.  Accordingly, there is no basis to remand the case 
to the RO.  The Board has also considered possible prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), by the Board's review under the VCAA in the first 
instance.  The Board finds that there is no prejudice to the 
veteran by the Board's actions.  As noted before, the RO 
provided the veteran with essentially the development 
required by the VCAA.  The veteran has not produced any 
evidence that would demonstrate that he satisfies the 
criteria for service connection for bilateral hearing loss at 
this time.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

